Citation Nr: 0601252	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-21 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for residuals of shell fragment wounds to the left thigh and 
calf, Muscle Group XV, with scar and retained foreign bodies.

2.  Entitlement to an initial compensable disability rating 
for residuals of shell fragment wounds to the right leg, 
Muscle Group XII, with retained foreign bodies.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active service from January 1980 to August 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  The file was subsequently transferred to 
the RO in Nashville, Tennessee.  
  

FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's service-connected shell fragment wounds to 
the left thigh and calf are principally manifested by 
subjective daily complaints of pain and discomfort.  X-rays 
confirm retained metallic fragments in the left calf 
demonstrative of no greater than a moderate impairment.  

3.  The veteran's service-connected shell fragment wounds to 
the right leg are manifested by subjective daily complaints 
of pain and discomfort.  Objectively, the disability is 
manifested by no more than a slight muscle disability without 
objective evidence of loss of power, weakness, fatigue, a 
through and through or deep penetrating wound of short track 
from a shrapnel fragment, entrance and exit scars, and 
without loss of deep fascia or muscle substance or impairment 
of muscle tonus.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for residuals of shell fragment wounds to the left thigh and 
calf, Muscle Group XV, with scar and retained foreign bodies, 
to 10 percent, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.56, 4.73, 
Diagnostic Code 5315 (2005), 4.118, Diagnostic Codes 7803, 
7804, 7805 (2005).
 
2.  The criteria for an initial compensable disability rating 
for residuals of shell fragment wounds to the right leg, 
Muscle Group XII, with retained foreign bodies have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.7, 4.21, 4.56, 4.73, Diagnostic Code 5312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Left thigh and calf

The veteran's service-connected residuals of shell fragment 
wounds to the left thigh and calf, Muscle Group XV, with scar 
and retained foreign bodies is currently evaluated as 
noncompensable under Diagnostic Code (Code) 5315, Muscle 
Group XV (mesial thigh group).  38 C.F.R. § 4.73.  A 
noncompensable rating is assigned when there is a slight 
disability.  A 10 percent rating is assigned when there is a 
moderate disability.  A 20 percent rating is assigned when 
there is a moderately severe disability.  

The Board notes that other diagnostic codes for scar 
disabilities provide initial compensable disability ratings.  
See 38 C.F.R. § 4.118, Codes 7803, 7804, and 7805; Esteban v. 
Brown, 6 Vet. App. 259 (1994) (veteran is entitled to 
separate disability ratings for different manifestations of 
the same disability when the symptomatology of one 
manifestation is not duplicative or overlapping of the other 
manifestations).

Specifically, the Board observes that the RO has considered a 
separate evaluation for a shell fragment scar on the left 
calf.  However, the July 2003 VA examiner found upon 
objective evaluation that the left calf scar is well healed 
and pain and tenderness were not present.  The entire 
evidence of record is also negative for any evidence of scar 
pain, tenderness, instability, or limitation of function.  In 
addition, the veteran has never contended such 
manifestations.  In the absence of such symptomatology, the 
assignment of a separate evaluation under Codes 7803, 7804, 
and 7805 is not in order.  See Butts v. Brown, 5 Vet. App. 
532 (1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  Evaluation of muscle injuries as slight, moderate, 
moderately severe, or severe, as set forth above, is based on 
the type of injury, the history and complaints of the injury, 
and objective findings.  38 C.F.R. § 4.56(d).

A slight muscle disability typically involves a simple muscle 
wound without debridement or infection.  Service medical 
records (SMRs) should reflect incurrence of a superficial 
wound with brief treatment and return to duty, healing with 
good functional results, without complaints of the cardinal 
signs or symptoms of muscle disability.  Objective findings 
should include minimal scarring, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or metallic fragments retained in muscle tissue.  38 
C.F.R. § 4.56(d)(1).

A moderate muscle disability would result from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be SMRs or 
other evidence of in-service treatment for the wound, 
reflecting consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, a moderate muscle disability would 
reveal small or linear entrance and (if present) exit scars, 
indicating short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2).

A moderately severe muscle disability results from a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Service or other records should show 
hospitalization for a prolonged period for treatment of 
wound, reflect consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, reveal 
evidence of inability to keep up with work requirements.  
Objective examination should reveal entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  In addition, there are indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3). 

In this case, the veteran's September 2004 Board 
videoconference hearing testimony presents subjective 
complaints of daily soreness and pain in the left thigh and 
calf.  Even so, the objective evidence of record does not 
reveal loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement as a result of the left calf and thigh wounds.  
Significantly, however, the most recent X-rays performed on 
the left calf and thigh in November of 1998 showed metallic 
fragments retained in the left calf muscle tissue.  

Consequently, resolving doubt in the veteran's favor, the 
Board finds that the confirmed presence of the metallic 
fragments combined with the daily pain and discomfort the 
veteran experiences is sufficient evidence to warrant at 
least the minimal compensable disability rating of 10 percent 
for a moderate disability in the left calf and thigh under 
Code 5315.  38 C.F.R. §§ 4.3, 4.7; 4.56(d)(1), 4.73.  

Nonetheless, without evidence of the cardinal signs and 
symptoms of muscle disability under 38 C.F.R. § 4.56(c), the 
Board cannot conclude that the overall disability picture 
warrants an even higher compensation for a moderately severe 
disability at 20 percent per Code 5315.  38 C.F.R. § 4.7

2.  Right leg

The veteran's service-connected residuals of shell fragment 
wounds to the right leg, Muscle Group XII, with retained 
foreign bodies is currently evaluated as noncompensable under 
Diagnostic Code (Code) 5312, Muscle Group XII (anterior 
muscles of the leg).  38 C.F.R. § 4.73.  A noncompensable 
rating is assigned when there is a slight disability.  A 10 
percent rating is assigned when there is a moderate 
disability.  A 20 percent rating is assigned when there is a 
moderately severe disability.   

The veteran's September 2004 Board videoconference hearing 
testimony presents subjective complaints of daily soreness 
and pain in the right leg.  Prior to his Board testimony, in 
an April 2004 statement, the veteran indicated pain in the 
right leg only upon exercise.  

Under 38 C.F.R. § 4.56, the veteran does not meet the 
criteria for more than a slight disability in the right leg.  
Based on the VA examination dated in July 2003, there was no 
through and through or deep penetrating wound of short track 
from a shrapnel fragment, without explosive effect of a high 
velocity missile, or residuals of debridement, or prolonged 
infection.  Related VA X-rays did not exhibit any evidence of 
a retained foreign body in the right leg.  With respect to 
the right leg, the examiner concluded "[n]o pain or 
disability noted due to shrapnel wounds."  Furthermore, per 
his own testimony, the veteran indicated no atrophy, no 
lifting problems, and no incoordination for either leg 
disability.

In addition, the evidence of record including SMRs following 
the incurrence of the right leg shrapnel wound in 1987 is 
negative for loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Significantly, SMRs show that the 
veteran remained on active flight status as a pilot for 15 
years after the injury.  Thus, the SMRs, VA examination, and 
the veteran's own testimony provide negative evidence against 
the claim.

Accordingly, the criteria for an initial compensable 
disability evaluation for a shrapnel wound injury to the 
right leg under Code 5312 are not met.  38 C.F.R. § 4.7.  
Therefore, the Board finds that the preponderance of the 
evidence is against an initial compensable disability rating 
for a right leg disability.  38 C.F.R. § 4.3.  The appeal is 
denied on that issue.

Finally, although the veteran indicates in his July 2004 
substantive appeal that his shrapnel wound leg disabilities 
interfere with his ability to work, there is no evidence of 
exceptional or unusual circumstances to warrant referring the 
case for extra-schedular consideration.  38 C.F.R.  
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated for his disability by 
the regular rating schedule.  VAOPGCPREC 6-96.  See 38 C.F.R.  
§ 4.1 (disability ratings are based on the average impairment 
of earning capacity).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by VCAA letters dated in October 2003 and 
June 2004, the RO advised the veteran of the evidence needed 
to substantiate his increased rating claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Moreover, the February 2004 statement of 
the case (SOC) includes the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  38 C.F.R. § 3.159.  The Board also notes that the 
June 2004 VCAA letter from the RO specifically asks the 
veteran to provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  Thus, the Board finds that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the October 2003 VCAA 
letter after the August 2003 rating decision on appeal.  In 
any event, the Board finds that the veteran has received all 
required VCAA notice, as well as required assistance, as 
discussed below, such that there is no prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
Also, the Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
timing of VCAA notice has prejudiced him in any way.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  

With respect to the duty to assist, the RO has secured SMRs 
and afforded the veteran a VA examination.  In addition, the 
veteran has also submitted several personal statements, as 
well as his hearing testimony.  There is no indication in the 
claims folder that the veteran identified and authorized VA 
to obtain any private records regarding this claim.  In the 
February 2004 SOC, the RO indicated that no records exist of 
any VA treatment in Alaska for the veteran.  Moreover, at the 
September 2004 Board videoconference hearing, the veteran 
indicated he had no further medical evidence to provide.  
Thus, the Board is satisfied that all relevant evidence 
identified by the veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

An initial compensable disability rating for residuals of 
shell fragment wounds to the left thigh and calf, Muscle 
Group XV, with scar and retained foreign bodies to 10 percent 
is granted.

Entitlement to an initial compensable disability rating for 
residuals of shell fragment wounds to the right leg, Muscle 
Group XII, with retained foreign bodies is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


